Citation Nr: 0503726	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-29 954	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Board notes that the veteran's May 2000 original claim 
appeared to raise a claim for service connection for anger, 
as well as post-traumatic stress disorder (PTSD).  However, 
the RO adjudicated only the veteran's claim for PTSD.  We 
therefore refer this claim to the RO for any action deemed 
appropriate.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current PTSD diagnosis that is related to service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's September 1969 pre-induction medical 
examination shows he was psychiatrically normal, and he 
reported no history of depression or excessive worry.  The 
veteran's service medical records are silent for treatment of 
any mental disorders.  The veteran's November 1972 separation 
examination showed he was psychiatrically normal, and no 
defects or diagnoses were noted.

A May 2001 VA outpatient treatment record shows the veteran 
participated in group therapy for anger management.  He 
reported finding the group very helpful.

In January 2002, the veteran underwent VA psychiatry 
examination.  His claims file was reviewed.  The examiner 
noted that the veteran had not previously been diagnosed with 
PTSD, but he was noted to have experienced problems with 
anger management.  Thereafter, an anger management course was 
conducted in May and June 2001.  In regard to his military 
history, the veteran indicated he was a medic who was sent to 
train Cambodians.  Afterwards, he was assigned to the Special 
Forces Medical Support Unit.  The veteran indicated that he 
dealt with a former prisoner of war who was of German origin 
and had pulled a weapon on him.  He described being 
misdirected while training the Cambodians.  He saw rockets go 
right into people, rather than into the mountains.  Many of 
his friends died.  He felt guilt that he never went into 
Vietnam.  He experienced fear, although he was not in the 
combat zone.  He said he became emotional at war movies, but 
did not avoid them or other similar situations.  He denied 
nightmares.  The veteran was a teacher, and wished to run the 
school like the military.

On examination, the veteran's hygiene was adequate, and his 
dress was casual and clean.  He was cooperative, humorous, 
and jocular at times.  His speech had a normal rate and 
rhythm, and he was coherent and logical in his presentation.  
His mood and affect occasionally indicated some low mood and 
some indication of anger in keeping his job.  Occasionally he 
had difficulty with concentration.  Thought processes 
indicated no disturbance in thought progression or thought 
content.  There were no psychotic features, and thought 
content had appropriate concerns.  Insight and judgment were 
adequate and intact.

As to diagnoses, the examiner indicated that there were no 
indications of meeting the criteria for PTSD.  The veteran 
indicated problems with anger and underlying depressive 
symptomatology that was not considered to be significant for 
feeling stressful.  The predominant concern was managing 
anger so that it did not cause him to lose his teaching 
position.  There was no personality disorder noted.  The 
veteran had problems with anger, his potential loss of 
employment, and with his current relationship.  The veteran 
presented a history not fulfilling the diagnostic criteria 
for PTSD.  There were elements of depression; however, it did 
not fit the illness threshold.

In a June 2003 written statement, V.P., MSW, stated that she 
began treating the veteran in September 2002 and had seen him 
semi-regularly since then.  He was referred for temper/anger 
issues.  From records she received, it appeared the veteran's 
personality had changed a great deal upon his returning from 
war in Vietnam.  There were temper/anger issues he had never 
displayed previously, and he began experiencing nightmares, 
flashbacks, and sweats.  These continued periodically, and 
were exacerbated by stress.  The worst seemed to involve 
young Asian men of approximately the same age as the young 
men with whom he had encountered many conflicts at school.  
From reports, the veteran had actually broken the fingers of 
young men who "provoked" him in the past at the school.  
This led to reprimands and other issues.  He had attempted to 
work on his problems in this regard for a while, but never 
seemed to make significant progress.  He could deteriorate 
under stress without warning.  It seemed to worsen with age.

In a written statement, accepted as the veteran's substantive 
appeal, he indicated that he knew of other veterans with less 
evidence of PTSD who had been service connected.  His main 
reason for filing was that he had lost his teaching positions 
with five different school districts, because he could not 
acquire the discipline that he wanted and needed in his 
classroom.  He believed that students had very little 
appreciation for the veterans that had laid their lives on 
the line for freedom.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of a detailed June 2003 statement of the 
case (SOC) and July 2003 supplemental statement of the case 
(SSOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the June 2003 SOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In the present case, the veteran contends that he incurred 
many stressful events while in service, including while he 
served in Cambodia, training personnel.  However, the 
veteran's claims file does not show a diagnosis of PTSD.  The 
VA examiner noted that the veteran did not have the requisite 
symptomatology for a diagnosis of PTSD.  Likewise, the 
private treatment record submitted by the veteran showed no 
diagnosis of PTSD.  Instead, both records, and the veteran's 
VA outpatient records, show that the veteran had 
symptomatology of an anger management problem.  Furthermore, 
the veteran's service medical records are silent for any 
treatment for or diagnosis of PTSD or any mental disorder.

Without a diagnosis of PTSD, VA need not attempt to verify 
any of the veteran's claimed stressors, since his claim may 
only be granted if he has such a diagnosis.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

While the veteran may sincerely believe that he has PTSD, 
which was caused by some incident of service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

As the evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


